NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        JUL 1 2015
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 GUSTAVO MOLINA,                                   No. 13-70478

              Petitioner,                          Agency No. A075-533-935

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

         Gustavo Molina, a native and citizen of El Salvador, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law and

for substantial evidence the agency’s factual findings, Wakkary v. Holder, 558 F.3d
1049, 1056 (9th Cir. 2009), and we deny the petition for review.

      The record does not compel the conclusion that Molina demonstrated

extraordinary circumstances, or that he filed his asylum application within a

reasonable period of time after changed circumstances, to excuse the late filing of

his application. See 8 C.F.R. §§ 1208.4(a)(4), (5); see also Husyev v. Mukasey,

528 F.3d 1172, 1181-82 (9th Cir. 2008) (364-day delay in filing asylum application

after non-immigrant status expired was not a reasonable period). Thus, we deny

the petition as to Molina’s asylum claim.

      Molina rests his claims of past persecution and future fear on his father’s

military service in El Salvador. Substantial evidence supports the agency’s

finding that Molina’s experiences in El Salvador did not rise to the level of

persecution. See Wakkary, 558 F.3d at 1059-60 (mistreatment, including two

beatings, did not compel finding of past persecution). Substantial evidence also

supports the agency’s finding that Molina failed to establish it is more likely than

not that he would face future persecution in El Salvador. See Nagoulko v. INS,

333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of future persecution too

speculative). Thus, Molina’s withholding of removal claim fails.

      Further, substantial evidence supports the agency’s denial of Molina’s CAT


                                            2                                   13-70478
claim because he failed to show that it is more likely than not that he would be

tortured by or with the consent or acquiescence of the government if returned to El

Salvador. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). Thus, we

deny the petition as to Molina’s CAT claim.

      Finally, we reject Molina’s contention that the BIA’s decision was

insufficient. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (agency

need not “write an exegesis on every contention”).

      PETITION FOR REVIEW DENIED.




                                          3                                  13-70478